Citation Nr: 1710909	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-31 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder classified as cyclothymic disorder to include as secondary to service-connected bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disorder classified as degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to March 1983 as well as served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico which, in pertinent part, denied service connection for back lumbar condition and denied service connection for cyclothymic disorder claimed as depression.

The Veteran testified before a Decision Review Officer in October 2012.  A hearing transcript is of record.

In June 2016, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2016 Board remand directed the RO to schedule the Veteran for a psychiatric examination.  The examination was scheduled in September 2016 but the Veteran failed to appear.  However, as the Veteran's representative asserts in the February 2017 Informal Hearing Brief, there is no evidence the RO attempted to contact the Veteran, to include any written or verbal notification, with any notification regarding the examination.

In light of the representative's contentions that the Veteran did not receive notice of the scheduled examination and lack of evidence to the contrary, the Board will give the Veteran the opportunity to appear for another VA examination prior to adjudicating his service connection claim for a psychiatric disorder classified as cyclothymic disorder to include as secondary to service connected bilateral hearing loss.  However, the Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

Also in satisfaction of the June 2016 Board remand, a medical addendum opinion pertaining to the Veteran's lumbar spine disorder was obtained in September 2016.  As the representative contends in the February 2017 Informal Hearing Brief, and the Board agrees, the examiner's addendum opinion did not include any discussion of the Veteran's report of continuity of symptomology following his injury in-service as well as statements he made concerning the injury in-service.   As such, the opinion provided is not adequate and another opinion is needed prior to adjudicating this claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his psychiatric disorder or lumbar spine disorder, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.  Updated VA treatment records pertaining to the Veteran's psychiatric treatment as well as treatment for his lumbar spine should also be obtained for association with the claims file.  

Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded another examination, by an examiner that has not previously seen the Veteran.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine disorder is due to an injury or event that occurred in-service.  For purposes of this opinion, the examiner should accept the Veteran's statements regarding his in-service injuries and reports of continuous symptoms as true. 

The examiner must provide a comprehensive report including complete explanation of all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including lay statements along with his current and continued symptomatology following service.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Following the completion of Step #1, make arrangements for the Veteran to be afforded a psychiatric examination, providing ample notice to the Veteran.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder was incurred in service or is otherwise related thereto.

	b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder has been caused or aggravated (permanently worsened beyond the natural progression) by any service-connected disability, including bilateral hearing loss.  

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

4.  After completing the above and any other necessary development, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




